Case 1:18-cv-01763-MEH Document 118 Filed 06/25/20 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01763-MEH

VAIL SUMMIT RESORTS, INC.,

       Plaintiff,

v.

ZIP-FLYER, LLC, a Kentucky limited liability company;
ZIP-FLYER, LLC, a New York limited liability company; and
SHAWN LERNER,

      Defendants.
_____________________________________________________________________________

                                   ORDER
_____________________________________________________________________________

Michael E. Hegarty, United States Magistrate Judge.

       Plaintiff Vail Summit Resorts, Inc. (“Plaintiff”) asserts one claim for breach of contract

against Defendants Zip-Flyer, LLC, a Kentucky limited liability company (“ZF KY”), Zip-Flyer,

LLC, a New York limited liability company (“ZF NY”) (together, “Zip-Flyer Defendants”), and

Shawn Lerner (collectively, “Defendants”). See First Amended Complaint, ECF 72 (“FAC”).

Defendants filed the present Motion to Dismiss, ECF 80 (“Motion”), seeking an order dismissing

Plaintiff’s “claim” to pierce the corporate veil. As set forth below, Defendants’ Motion is denied.

                                        BACKGROUND

       This case arises out of a dispute regarding a contract between the parties “to construct a

zipline for guest use at Breckenridge Ski Resort.” FAC at ⁋ 1. Plaintiff is a Colorado corporation

and “the lessee of Breckenridge Ski Resort.” Id. at ⁋ 9. Plaintiff alleges that Defendants breached

the contract by missing various deadlines and failing to cure alleged deficiencies when asked to

do so. Id. at ⁋⁋ 20–34. Plaintiff has brought this action against all three Defendants because “[a]ll
Case 1:18-cv-01763-MEH Document 118 Filed 06/25/20 USDC Colorado Page 2 of 8




of the Defendants are parties to the [c]ontract, or are otherwise liable.” Id. at ⁋ 11. At issue here,

Plaintiff claims “ZF KY and ZF NY are mere instrumentalities for the transactions of Shawn

Lerner’s own affairs.” Id. at ⁋ 15.

                                       LEGAL STANDARDS

        The purpose of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) is to test the sufficiency

of the plaintiff’s complaint. Sutton v. Utah State Sch. For the Deaf & Blind, 173 F.3d 1226, 1236

(10th Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context

of a motion to dismiss, means that the plaintiff pleaded facts which allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. Twombly requires

a two-prong analysis. First, a court must identify “the allegations in the complaint that are not

entitled to the assumption of truth,” that is, those allegations which are legal conclusions, bare

assertions, or merely conclusory. Id. at 680. Second, the Court must consider the factual

allegations “to determine if they plausibly suggest an entitlement to relief.” Id. at 681. If the

allegations state a plausible claim for relief, such claim survives the motion to dismiss. Id. at 679.

        Plausibility refers “‘to the scope of the allegations in a complaint: if they are so general

that they encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not

nudged their claims across the line from conceivable to plausible.’” Khalik v. United Air Lines,

671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th

Cir. 2008)). “The nature and specificity of the allegations required to state a plausible claim will

vary based on context.” Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir.

2011). Thus, while the Rule 12(b)(6) standard does not require that a plaintiff establish a prima



                                                   2
Case 1:18-cv-01763-MEH Document 118 Filed 06/25/20 USDC Colorado Page 3 of 8




facie case in a complaint, the elements of each alleged cause of action may help to determine

whether the plaintiff has set forth a plausible claim. Khalik, 671 F.3d at 1192. However,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678. The complaint must provide “more than labels

and conclusions” or merely “a formulaic recitation of the elements of a cause of action,” so that

“courts ‘are not bound to accept as true a legal conclusion couched as a factual

allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)).

“Determining whether a complaint states a plausible claim for relief will . . . be a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct,” the complaint has made an allegation, “but it has not shown that

the pleader is entitled to relief.” Id. (quotation marks and citation omitted).

                                            ANALYSIS

       Defendants raise two arguments supporting dismissal of Plaintiff’s piercing the veil claim.

First, Defendants believe the claim is premature and must be dismissed on procedural grounds.

Second, Defendants challenge the sufficiency of the allegations in the FAC as to the merits of the

piercing the veil claim.

I.     Procedural Argument

       Defendants argue that “[b]ecause a judgment has not been obtained in this action,

proceeding with a remedy to pierce the corporate veil at this stage will hamper the just, speedy,

and inexpensive determination of this action.” Mot. at 3. Plaintiff responds that the “allegations

seeking to pierce Defendants’ corporate veil were timely and appropriately made,” because




                                                  3
Case 1:18-cv-01763-MEH Document 118 Filed 06/25/20 USDC Colorado Page 4 of 8




Plaintiff amended its complaint to add the allegations “after [Plaintiff] learned of new evidence

during the course of discovery.” Resp. at 4.

        Defendants’ argument seems to hinge on the notion that “piercing ‘the corporate veil is not

a separate and independent cause of action, but rather is merely a procedure to enforce an

underlying judgment.’” Mot. at 3 (quoting Swinerton Builders v. Nassi, 272 P.3d 1174, 1177

(Colo. App. 2012)). However, Plaintiff did not plead piercing the corporate veil as a separate

cause of action. The only claim for relief in the FAC is for breach of contract. Plaintiff seeks to

pierce the corporate veil only under its “Prayer for Relief.” FAC at 9. Assuming Plaintiff is

successful, Plaintiff may only pierce the corporate veil after Defendants become liable for breach

of contract; put differently, a successful breach of contract claim will provide the “underlying

judgment” by which Plaintiff may attempt to pierce the corporate veil. Swinerton, 272 P.3d at

1177.

        However, Defendants argue the judgment must come first before Plaintiff can plead

allegations of piercing the corporate veil; yet, Defendants cite no case in support of that argument.

Alternatively, Plaintiff cites to two cases for the notion that “a plaintiff will typically seek to amend

a complaint and add allegations sufficient to pierce the corporate veil after discovery has

commenced, but before trial.” Resp. at 4 (citing In re Marriage of Gromicko, 387 P.3d 58, 60

(Colo. 2017) and United States v. Dental Dreams, LLC, 307 F. Supp. 3d 1224, 1255 (D.N.M.

2018)). Defendants attempt to distinguish these cases by arguing the types of cases at issue (family

and securities law, respectively) are materially different from the facts of this case. Reply at 4–5.

Regardless of whether the Court agrees with Defendants that these cases deal with factually

different circumstances, the fact remains that Defendants have provided, and the Court has found,

no caselaw requiring a judgment prior to pleading allegations supporting a pierce the corporate



                                                   4
Case 1:18-cv-01763-MEH Document 118 Filed 06/25/20 USDC Colorado Page 5 of 8




veil remedy. To the contrary, the Court has found cases from this District in which motions to

dismiss were granted without consideration of the necessity of a prior judgment. See Lopez v. Next

Generation Construction & Environmental, LLC, 16-cv-00076-CMA-KLM, 2016 WL 6600243,

at *3 (D. Colo. Nov. 8, 2016) (dismissing claim for lack of allegations that entity was alter ego of

individual); XY, LLC v. Trans Ova Genetics, LC, 13-cv-00876-WJM-NYW, 2016 WL 64310, at

*3 (D. Colo. Jan. 5, 2016) (dismissing claim for lack of allegations regarding use of the corporate

form to perpetrate a fraud). Accordingly, the Court finds no procedural reason to dismiss

Plaintiff’s piercing the corporate veil remedy.

II.    Merit-based Arguments

       Defendants also contend Plaintiff fails to adequately plead allegations sufficient to sustain

a remedy for piercing the corporate veil. Mot. at 4–5. Plaintiff counters that the FAC is

“sufficiently pled and detailed to survive Defendants’ MTD.” Resp. at 5.

       In determining whether to pierce the corporate veil, the Court must consider whether “(1)

the corporate entity is an alter ego or mere instrumentality; (2) the corporate form was used to

perpetrate a fraud or defeat a rightful claim; and (3) an equitable result would be achieved by

disregarding the corporate form.” Martin v. Freeman, 272 P.3d 1182, 1184 (Colo. App. 2012).

To determine alter ego status, courts consider various factors, including whether the entity operates

as a distinct business entity, assets or funds are commingled, proper corporate records are

maintained, the nature and form of the entity’s ownership and control facilitate insider misuse, the

business is thinly capitalized, the entity is used as a mere shell, legal formalities are disregarded,

and entity funds or assets are used for non-entity purposes.” Id. at 1184–85.

       As to Plaintiff’s allegations in the FAC, Paragraph 14 states:

       Shawn Lerner is the 100% owner and sole member of each ZF KY and ZF NY,
       along with at least two other entities likewise named “Zip-Flyer, LLC.” Upon

                                                  5
Case 1:18-cv-01763-MEH Document 118 Filed 06/25/20 USDC Colorado Page 6 of 8




        information and belief, all such “Zip-Flyer, LLC” entities, including ZF KY and
        ZF NY:
        a. Are both 100% owned and controlled by Shawn Lerner, who is the founder and
        CEO of both companies;
        b. Use the same bank account, financial software, and Certified Public Accountant
        and/or Controller, which are also used by Shawn Lerner, personally;
        c. Share the same e-mail addresses, mailing addresses, website, and physical office
        space;
        d. Conduct a single, collective annual meeting with Shawn Lerner and the same
        three other individuals (Shawn Lerner’s personal mentor, father, and wife), and at
        which meetings no written minutes are taken;
        e. Share the same employees, contractors, and advertising and marketing materials;
        f. Use the same patented technology (which patents are owned by Shawn Lerner,
        individually); and
        g. Perform the same engineering, design, and construction services for various
        zipline projects and clients.

FAC at ⁋ 14.

        Moreover, Paragraph 15 states:

        ZF KY and ZF NY are mere instrumentalities for the transactions of Shawn
        Lerner’s own affairs such that Shawn Lerner is an alter ego of, among other entities,
        ZF KY and ZF NY, including because:
        a. Neither ZF KY nor ZF NY operate as a distinct business entity separate from
        Shawn Lerner;
        b. There are no adequate corporate records for either ZF KY or ZF NY;
        c. Legal formalities for each ZF KY and ZF NY are disregarded;
        d. The nature and form of Shawn Lerner’s ownership and control of ZF KY and ZF
        NY facilitate misuse by Shawn Lerner; and
        e. Corporate funds and assets of all three Defendants have been commingled.

Id. at ⁋ 15.

        At the motion to dismiss stage, the Court must consider all factual allegations as true, but

must not consider legal conclusions masquerading as allegations. Iqbal, 556 U.S. at 680. From

the outset, the Court notes there are conclusory allegations which cannot be used to support

piercing the corporate veil. See, e.g., FAC at ⁋ 15 (“Legal formalities for each ZF KY and ZF NY

are disregarded[,]” and “[t]he nature and form of Shawn Lerner’s ownership and control of ZF KY




                                                 6
Case 1:18-cv-01763-MEH Document 118 Filed 06/25/20 USDC Colorado Page 7 of 8




and ZF NY facilitate misuse by Shawn Lerner.”). These allegations are mere conclusions and

cannot be used to support piercing the corporate veil.

       While other allegations border on being conclusory, they are more factually detailed in

nature and can be considered for purposes of this Motion. See, e.g., id. at ⁋ 15 (“There are no

adequate corporate records for either ZF KY or ZF NY[,]” and “Corporate funds and assets of all

three Defendants have been commingled.”); ⁋ 16 (“Shawn Lerner has used the corporate form of

each ZF KY and ZF NY to avoid the contractual obligations owed to [Plaintiff] under the

[c]ontract, including both financial and performance obligations under the [c]ontract.”). Other

allegations are truly factual and go directly to supporting piercing the corporate veil. See, e.g., id.

at ⁋ 14 (ZF KY and ZF NY “[a]re both 100% owned and controlled by Shawn Lerner[,] [u]se the

same bank account, . . . [s]hare the same e-mail addresses, mailing addresses, website, and physical

office space[, and] [c]onduct a single, collective annual meeting with Shawn Lerner.”).

       Considering the FAC as a whole, the well-pleaded allegations are sufficient to support a

remedy for piercing the corporate veil.        Plaintiff has plausibly pleaded that the Zip-Flyer

Defendants are the alter egos of Shawn Lerner. Martin, 272 P.3d at 1184. Taken as true, there are

allegations that Shawn Lerner completely owns and controls both of the Zip-Flyer Defendants, the

Zip-Flyer Defendants are not distinct entities, the Zip-Flyer Defendants’ assets are comingled with

Shawn Lerner’s, and the proper corporate records have not been maintained. Moreover, in alleging

“Shawn Lerner . . . used the corporate form of each ZF KY and ZF NY to avoid the contractual

obligations owed to [Plaintiff] under the [c]ontract,” FAC at ⁋ 16, Plaintiff has plausibly pleaded

that “the corporate form was used to perpetrate a fraud or defeat a rightful claim.” Martin, 272

P.3d at 1184. The Court also finds the allegations plausibly allege that “an equitable result will be

achieved by disregarding the corporate form.” In re Phillips, 139 P.3d 639, 644 (Colo. 2006).



                                                  7
Case 1:18-cv-01763-MEH Document 118 Filed 06/25/20 USDC Colorado Page 8 of 8




Therefore, taking Plaintiff’s well-pleaded allegations as true, the Court finds Plaintiff plausibly

pleads the remedy of piercing the corporate veil.

       As a final note, Plaintiff cites to deposition testimony to support its view that the

“allegations concerning Defendant’s corporate veil are premised on facts.” Resp. at 5. Defendants

respond that the inclusion of this evidence is inappropriate, because “[a]t the motion to dismiss

stage, courts generally cannot consider evidence outside of the pleadings.” Reply at 6. The Court

agrees with Defendants that “the sufficiency of a complaint must rest on its contents alone.” Gee

v. Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010). As such, the Court did not consider the cited

deposition testimony in reaching its decision.

                                        CONCLUSION

       Having considered Defendants’ arguments and finding Plaintiff plausibly pleaded the

remedy of piercing the corporate veil, the Court DENIES Defendants’ Motion to Dismiss [filed

March 31, 2020; ECF 80].

       SO ORDERED.

       DATED this 25th day of June, 2020, at Denver, Colorado.

                                                     BY THE COURT:




                                                     Michael E. Hegarty
                                                     United States Magistrate Judge




                                                 8
